


109 HR 4125 RH: To permit the Administrator of General Services to make

U.S. House of Representatives
2006-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 296
		109th CONGRESS
		2d Session
		H. R. 4125
		[Report No. 109–532]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2005
			Mr. Shuster (for
			 himself, Ms. Norton, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		
			June 27, 2006
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		A BILL
		To permit the Administrator of General Services to make
		  repairs and lease space without approval of a prospectus if the repair or lease
		  is required as a result of damages to buildings or property attributable to
		  Hurricane Katrina or Hurricane Rita.
	
	
		1.Authority of GSA to make
			 repairs and lease space in response to damages attributable to Hurricane
			 Katrina or Hurricane Rita
			(a)In
			 generalIn carrying out
			 duties under chapter 33 of title 40, United States Code, the Administrator of
			 General Services may (1) repair a public building, (2) repair any building, or
			 part of the building, that is under lease by the Federal Government for use for
			 a public purpose, and (3) lease space for use for a public purpose, without
			 approval of a prospectus under section 3307(a) of such title, if the lease or
			 repair is required as a result of damages to buildings or property attributable
			 to Hurricane Katrina or Hurricane Rita.
			(b)Repairs
				(1)Initial
			 reportsAt least 5 days before entering into an agreement to make
			 a repair under subsection (a), the Administrator shall submit to the Committee
			 on Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate a report on the repair,
			 including—
					(A)a brief
			 description of the building to be repaired;
					(B)a description of the
			 repair to be performed;
					(C)an estimate of the
			 total cost of the repair; and
					(D)an estimate of the
			 date of completion of the repair.
					(2)Final
			 reportsNot later than 15
			 days after completing a repair under subsection (a), the Administrator shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report on the repair, including—
					(A)a detailed
			 description of the activities carried out in making the repair; and
					(B)a statement
			 identifying the total cost of the repair.
					(c)Leases
				(1)Lease
			 termA lease agreement entered into under subsection (a) shall be
			 for a term of 5 years or less.
				(2)ReportsNot later than 10 days after entering into
			 a lease agreement under subsection (a), the Administrator shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a report on the
			 lease, including—
					(A)a statement
			 identifying the location of the leased space;
					(B)a statement
			 identifying the square footage of the leased space;
					(C)a statement
			 identifying the cost of the lease; and
					(D)a statement
			 identifying the agency that will occupy the leased space and describing where
			 the agency was previously located.
					2.Expiration of
			 authorityThe authority
			 provided by this Act to enter into an agreement for a repair or lease shall
			 cease to be effective on the day that is one year after the date of enactment
			 of this Act.
		
	
		June 27, 2006
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
